Citation Nr: 1550380	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include flat feet and degenerative arthritis, to include as secondary to knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing is associated with the claims file.



FINDING OF FACT

The Veteran's bilateral foot disability is not related to service and arthritis of the feet did not manifest itself to a compensable degree within one year of service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated by active service and it may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in March 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from VA and the private medical facilities.  

In addition, the Veteran was provided with multiple VA examinations related to the issue decided herein, most recently in December 2013, with an addendum opinion dated in August 2015.  The Board finds that the August 2015 opinion is adequate because after comprehensive examinations of the claimant as well as after taking a detailed history from the claimant and/or after a review of the record on appeal the examiner provided opinions as to the likely etiologies of his bilateral foot disorders.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that in July 2015 it remanded the above issue for further development, to include obtaining an addendum opinion to the December 2013 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the directives of the July 2015 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required).

The Veteran also testified at an April 2010 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a representative from the American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the nature, etiology, and severity of the Veteran's claimed disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a current bilateral foot disability as a result of his period of active duty service, or, alternatively due to a knee disability.  Specifically, the Veteran contends that he has a bilateral foot disability that is secondary to an in-service fall accident in 1965 in that it resulted from an altered gait in an effort to favor his knees.  He also contends that the disability was incurred during the performance of his military duties, including climbing and jumping off helicopters.  The Board emphasizes that entitlement to service connection has previously been denied for right knee and left knee disabilities, and those issues are not currently before the Board.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, a review of the post-service record documents diagnoses of bilateral foot conditions to include degenerative joint disease (osteoarthritis) bilaterally of the metatarsophalangeal joints, toes of the right foot, and gouty arthritis of the right great toe. 

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of a foot disability (i.e., pain) while on active duty, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra. 

A review of the Veteran's service treatment records does not reveal complaints of, treatment for, or diagnosis of foot symptomatology.  Significantly, on his April 1964 Report of Medical History at induction, the Veteran indicated that he never suffered from arthritis, rheumatism, bone or joint deformity, lameness, or any foot trouble.  His April 1964 Report of Medical Examination at induction indicated that his feet were within normal limits, bilaterally.  Although the Veteran complained of right knee symptomatology after bumping his right knee on a helicopter in April 1965, there was no indication of any symptomatology related to either foot.  Similarly, on his May 1966 Report of Medical History at separation, the Veteran indicated that he never suffered from arthritis, rheumatism, bone or joint deformity, lameness, or any foot trouble.  His May 1966 Report of Medical Examination at separation again indicated that his feet were within normal limits, bilaterally.  

While the Veteran, as a lay person, is competent to report on his symptoms of foot pain because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of a chronic foot disability because such an opinion requires medical expertise which he has not been shown tohave.  See Davidson, supra.  

The Veteran was provided with a VA examination in June 2007.  The June 2007 examiner diagnosed flat feet with compensatory pronation, but did not provide a medical opinion as to the etiology of the bilateral foot disability.  

The Veteran was again provided with a VA examination in February 2011.  The February 2011 VA examiner noted a diagnosis of bilateral lower extremity peripheral neuropathy due to diabetes, type 2, and opined that the Veteran's current condition was not a result of or aggravation of events which occurred while in the military, or of his left knee condition, because medical records documented that the Veteran began to have pain in the feet and lower extremities in approximately 2002 at the time of his diagnosis of diabetes and he was diagnosed with bilateral lower extremity peripheral neuropathy and neuropathic pain due to diabetes.

However, in a November 2011 decision, the Board found that the February 2011 VA examination report was not adequate for VA purposes because the examiner did not address the etiology of the Veteran's flat feet or degenerative arthritis, as X-rays of the feet revealed minimal degenerative changes in the first metatarsophalangeal joint of the right foot and mild degenerative changes in the first metatarsophalangeal and talonavicular joints of the left foot.  

Pursuant to the Board's November 2011 remand instructions, the Veteran was provided with another VA examination in December 2013, at which time the VA examiner noted a diagnosis of pes planus (flat feet) and X-ray results of degenerative changes in the 1st metatarsophalangeal joints of both feet.  However, the examiner opined that the Veteran's bilateral foot conditions, to include pes planus and the diagnostic findings, were less than likely as not caused by his military service.  The examiner noted as a rationale for this opinion that there was no diagnosis in service and no complaints of a foot condition in service.

In July 2015, emphasizing that the only rationale provided by the VA examiner for the negative nexus opinion was the absence of service treatment records documenting symptomatology or diagnosis related to the feet, the Board found that the December 2013 VA examination report was inadequate and remanded the matter for an addendum opinion.  

Pursuant to the Board's July 2015 remand instructions, the a VA addendum opinion was obtained in August 2015.  Following a review of the Veteran's file, the VA clinician opined that the Veteran's bilateral foot conditions (to include joint disease 
and gouty arthritis) were less likely as not the result of active duty.  The clinician reiterated that the Veteran's service treatment records were silent for foot conditions, and that both VA treatment records and private treatment records were silent for foot conditions with the exception of bilateral diabetic peripheral neuropathy dating back to 2004.  Additionally, the clinician indicated that the Veteran's various arthritis diagnoses of the feet were age-related "wear and tear" arthritis of the joints that is commonly seen by age 72.  In addition, gout was diagnosed in 2012, and the Veteran's diabetic neuropathy was present for over 10 years and was also contributing to his foot pain.  The examiner emphasized that none of these findings were due to his period of active duty service approximately 50 years ago, nor to the fall he described during that time.  The examiner opined that if the Veteran had sustained foot injuries during active duty, then there would have been a clinical "trail" of some sort found in the records and something would have been diagnosed or addressed in the 50 years since his separation from service.  

The Board finds that the approximately four decade gap between the Veteran's discharge from active duty and the first clinical evidence of a foot disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain since service.  See Davidson, supra.  However, upon review of the claims file, the Board finds that the Veteran's assertions that he had his current foot disability since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  The Board also finds that the opinion of the August 2015 VA examiner weighs heavily against the claim for service connection.

In these circumstances, the Board gives more credence and weight to the negative nexus opinion provided by the VA examiner as well as the negative VA treatment records and service treatment records, which do not show complaints, diagnoses, or treatment for the claimed disorder for approximately four decades following his separation from active duty, than any claims by the Veteran to the contrary.  Therefore, entitlement to service connection for a bilateral foot disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  The Board additionally  notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's back disability and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  

As to the Veteran's assertions that his bilateral foot disability was caused by his military service, the Board finds that diagnosing a chronic foot disability such as arthritis requires special medical training that the Veteran does not possess and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that his opinion that this disorder was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a bilateral foot disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Accordingly, the Board finds that entitlement to service connection for a bilateral foot disability must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis of the feet in the year immediately following his separation from service in June 1966.  Accordingly, the Board finds that entitlement to service connection for a bilateral foot disability must also be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


